     Case 5:09-cv-01729-WDK-FMO Document 25 Filed 11/20/20 Page 1 of 1 Page ID #:154



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTION INC.                          )
                                                           )
 7                     Plaintiff,      vs.                 )   Case No.: 5:09-CV-01729-WDK-FMO
                                                           )
 8     CARLOS JIMENEZ, et al,                              )   [PROPOSED] RENEWAL OF JUDGMENT
                                                           )
 9                 Defendant,                              )
                                                           )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Carlos Jimenez,
13
       individually and d/b/a Casa Jimenez Mexican Restaurant # 9; Martha Jimenez, individually and
14
       d/b/a Casa Jimenez Mexican Restaurant # 9, entered on January 7, 2011, be and the same is hereby
15
       renewed in the amounts as set forth below:
16
              Renewal of money judgment
17
                      a. Total judgment                                   $        2,400.00
18
                      b. Costs after judgment                             $           00.00
19
                      c. Subtotal (add a and b)                           $        2,400.00
20
                      d. Credits                                          $           00.00
21
                      e. Subtotal (subtract d from c)                     $        2,400.00
22
                      f.   Interest after judgment(.30%)                  $           70.64
23
                      g. Fee for filing renewal of application            $           00.00
24
                      h. Total renewed judgment (add e, f and g) $                 2,470.64
25

26
               11/20/2020
       Dated: ___________________             CLERK, by _________________________
27                                               Deputy Clerk, B. Moss
                                                    Kiry K. Gray
28
                                                    Clerk of U.S. District Court


                                               Renewal of Judgment
